          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


CORRIE WADE,                               )
                                           )
                    Plaintiff,             )
                                           )
-vs-                                       )     Case No. CIV-18-662-F
                                           )
NANCY A. BERRYHILL, Acting                 )
Commissioner of Social Security            )
Administration,                            )
                                           )
                    Defendant.             )

                                      ORDER

       On April 3, 2019, United States Magistrate Judge Bernard M. Jones issued a
Report and Recommendation, recommending that defendant’s final decision
denying plaintiff’s application for supplemental security income benefits should be
affirmed. Magistrate Judge Jones advised the parties of their right to object to the
Report and Recommendation by April 17, 2019, and further advised them that failure
to make timely objection waives the right to appellate review of the factual and legal
issues therein addressed.
       To date, neither an objection to the Report and Recommendation nor a motion
for an extension of time to file an objection has been filed by either party. With no
objection to the Report and Recommendation being filed, the court accepts, adopts
and affirms the Report and Recommendation in its entirety.
       Accordingly, the Report and Recommendation issued by United States
Magistrate Judge Bernard M. Jones (doc. no. 20) is ACCEPTED, ADOPTED and
AFFIRMED.
        The final decision of defendant, Nancy A. Berryhill, Acting Commissioner of
Social Security Administration, denying plaintiff, Corrie Wade’s application for
supplemental security income is AFFIRMED.
        Judgment shall issue forthwith.
        IT IS SO ORDERED this 18th day of April, 2019.




18-0662p001.docx




                                          2
